Citation Nr: 0432778	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for an eye disability, 
claimed as conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a November 2002 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  

The veteran provided testimony before the undersigned at a 
hearing in North Little Rock, Arkansas, in March 2004.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified during his hearing before the 
undersigned that he received treatment for his claimed 
disabilities beginning in 1975 at the "old VA on Roosevelt 
in downtown Little Rock."  The claims folder does not 
contain any VA treatment records from prior to 1991, and 
there is no indication in the record that any attempt has 
been made to obtain earlier records.

Finally, the Board notes that the veteran has not been 
provided with VA examinations to determine the nature and 
etiology of his current claimed disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder copies of all VA 
outpatient treatment records of the 
veteran from 1975 to 1991 from the Little 
Rock, Arkansas, VAMC.  Specifically, 
records from the "old VA on Roosevelt" 
should be obtained if possible.

2.  Following the above, the RO should 
schedule the veteran for an examination 
by a VA orthopedist to determine the 
nature and extent of all current 
bilateral knee, thoracic spine, and 
lumbar spine pathology.  All necessary 
tests should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  All knee and spine pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including the service medical records, VA 
outpatient records dated in May 1995 and 
September 1997, and any records obtained 
pursuant to the above development 
request.  

The examiner is requested to provide an 
opinion addressing whether it is likely, 
unlikely, or at least as likely as not 
that any current right or left knee, or 
thoracic or lumbar spine, pathology is 
related to any complaints or findings 
noted during service.  The report of 
examination should include a complete 
rationale for the conclusions reached.

3.  The RO should schedule the veteran 
for an examination by a VA 
gastroenterologist to determine the 
nature and extent of all current stomach 
pathology.  All necessary tests should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  All 
gastrointestinal pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including the service medical records, VA 
outpatient records dated in April and 
July 1993, and November 1998, and any 
records obtained pursuant to the above 
development request.  

The examiner is requested to provide an 
opinion addressing whether it is likely, 
unlikely, or at least as likely as not 
that any current stomach/gastrointestinal 
pathology is related to any complaints or 
findings noted during service.  The 
report of examination should include a 
complete rationale for the conclusions 
reached.

4.  The RO should schedule the veteran 
for an examination by a VA 
ophthalmologist to determine the nature 
and extent of all current bilateral eye 
pathology.  All necessary tests should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  All eye 
pathology and symptomatology should be 
noted.  The examiner should review the 
claims folder, including the service 
medical records, VA outpatient records 
dated in May 2001 and October 2002, and 
any records obtained pursuant to the 
above development request.  

The examiner is requested to provide an 
opinion addressing whether it is likely, 
unlikely, or at least as likely as not 
that any current eye pathology is related 
to any complaints or findings noted 
during service.  The report of 
examination should include a complete 
rationale for the conclusions reached.

5.  Following the above, the RO should 
review the veteran's claims.  If a 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


